Opinion issued March 10, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–02–00871–CV




SAMUEL HOUSTON MARTIN, Appellant

V.

JOHN MARTINEZ, Appellee




On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2000-44940




MEMORANDUM OPINIONAppellant Samuel Houston Martin has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant Samuel Houston Martin did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.